DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 14-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by SEO et al. (US Pub No. 2017/0060319).
Claim 1, SEO discloses an apparatus for providing information, the apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor (Fig. 2A, item 130) configured to execute the one or more instructions to: acquire a captured image obtained by imaging the vicinity of a display (par [0056, 0063] “performing in specifically of a captured image obtained by imaging the vicinity of a display”); detect a position on the display (par [0111] “disclosed a function of the user's height by appropriately adjusting the photographed image according to the location of the camera in the LFD apparatus 100”), which is being viewed by a person extracted from the captured image (par [0014, 0055, 0063, 0110] “ the user's height by extracting the size of a subject by projecting a normalized bottom pattern wherein one image being photographed by the at least one camera”); and divide a display area of the display into multiple sub-areas (par [0063, 0098, 0121] 0110]).
Claim 14, SEO further discloses the apparatus for providing information according to claim 1, wherein the processor is further configured to execute the one or more instructions to individually make a change to the content that is displayed on each of the multiple sub-areas, without making a change to a layout of the multiple sub-areas on the display (par [0028-0032]).
Claim 15, SEO further discloses the apparatus for providing information according to claim 1, wherein the processor is further configured to execute the one or more instructions to cause the display to operate in a power saving mode, in a case where a face of a person is not extracted from the captured image (par [0130]). 
Claim 16, SEO further discloses the apparatus for providing information according to claim 1, wherein the processor is further configured to execute the one or more instructions to: detect a position on the display, which is being viewed by the extracted person, and display information indicating the position on the display, which is being viewed by the person extracted from the captured image, on the display (par [0010, 0013, 0019, 0110]).
Claim 17, SEO further discloses the apparatus for providing information according to claim 1, wherein the processor is further configured to execute the one or more instructions to control the display in such a manner that different content items are viewed according to watching directions (par [0061, 0069-0070, 0099, 0126, 0150, 0152]). 
Claim 18, SEO further discloses the apparatus for providing information according to claim 1, wherein the processor is further configured to execute the one or more instructions to decide content that is to be displayed on the display, in such a manner that a moving image is viewed from a direction 
Claim 19, the claim is rejected for the same reasons as set forth in claim 1.
Claim 20, the claim is rejected for the same reasons as set forth in claim 1.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646